Citation Nr: 9907838
Decision Date: 03/23/99	Archive Date: 06/24/99

DOCKET NO. 95-37 122               DATE MAR 23, 1999

RECONSIDERATION

On appeal from the Department of Veterans Affairs Medical and
Regional Office Center in Fargo, North Dakota

THE ISSUE

Entitlement to an increased evaluation for impingement syndrome and
rotator cuff tendonitis of the right shoulder, currently evaluated
as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The veteran served on active duty from April 1989 to August 1990.
This matter came to the Board of Veterans'Appeals (Board) on appeal
from a July 1995 rating decision of the Department of Veterans
Affairs (VA) Regional Office (RO) in Fargo, North Carolina. In a
May 1997 decision, the Board denied a rating in excess of 10
percent for impingement syndrome and rotator cuff tendonitis of the
right shoulder.

Subsequent to release of the decision, and upon its own motion, the
Board requested that the veteran's case be returned for
reconsideration. In September 1997, the Deputy vice Chairman of the
Board, by direction of the Chairman, ordered reconsideration of the
May 23, 1997, decision of the Board by an expanded panel, as
provided by 38 U.S.C.A. 7103 (a) (West Supp. 1997). The Board panel
remanded the claim in December 1997. The requested development has
been completed and the case has been returned to the Board for
further appellate action. This decision by the Reconsideration
Panel replaces the Board decision of May 1997 and is the final
decision of the Board.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the appellant's appeal has been obtained.

2. The veteran's right shoulder impingement syndrome and rotator
cuff tendonitis is manifested by objective evidence of crepitus
with some limitation in his range of right shoulder motion due to
pain.

2 -

CONCLUSION OF LAW

The criteria for a schedular evaluation greater than 10 percent for
impingement syndrome and rotator cuff tendonitis of the right
shoulder have not been met. 38 U.S.C.A. 1155, 7105 (West 1991); 38
C.F.R. 4.1-4.7; 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003,
5201 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a June 1993 rating decision, the RO granted service connection
for a right shoulder rotator cuff injury, and evaluated it as
noncompensable under the provisions of 38 C.F.R. 4.71 a, Diagnostic
Code 5203 which indicates impairment of the clavicle or scapula. In
May 1995, the veteran requested reevaluation of the right shoulder
disability. A July 1995 rating decision, while confirming the
noncompensable evaluation, recharacterized the disability as a
muscle injury, rated under Diagnostic Code 5304. The veteran
appealed this decision. In a May 1996 rating decision, the
evaluation for the right shoulder impingement syndrome with rotator
cuff tear was increased to a 10 percent rating under the provisions
of Diagnostic Codes 5201 and 5003.

Private treatment records from February 1995 to April 1995 reveal
that the veteran had pain and crepitus on motion, which
significantly improved after a steroid injection. A primary
diagnosis of tenosynovitis of the right biceps was made. Additional
examinations show that the veteran's right shoulder impingement
continued, and that he still grimaced at the end of range of
motion. A magnetic resonance imaging (MRI) scan performed in April
1995 showed slight irregularity of the inferior margin of the
supraspinatus tendon, representing tendonitis or a partial tear.
After the MRI, in a follow-up visit, the veteran reported
improvement

- 3 - 

of the shoulder and some resolution of the neurological problems
since the injection. The impression was shoulder impingement
syndrome. He discussed surgical intervention with the veteran, but
did not recommend it at that time.

During a July 1995 VA examination, the veteran reported constant
right shoulder aching and throbbing on a daily basis. He indicated
that he was unable to use his right shoulder for very long because
of pain and weakness. The examiner noted pain in the anterior
shoulder, no evidence of point tenderness to the ligamentous or
tendon structures and no gross laxity of the right shoulder joint.
Grip strength was 1.515 on the right and 2/5 on the left. Biceps
reflexes were 2/5 bilaterally. Range of motion testing resulted in
170 degrees elevation, 150 degrees abduction, 90 degrees internal
rotation, and 70 degrees external rotation. X-rays were negative
for any abnormality. The examiner's impression was a right shoulder
condition, not otherwise specified, secondary to injury.

During his March 1996 personal hearing, the veteran testified that
his right shoulder pain was constant and had gotten worse. Working
with a mouse at the computer caused numbness in his hand after 30
to 40 minutes. He worked as a computer- aided drafter which
required working constantly with a mouse. He also experienced
numbness in his hand or whole arm, depending on the activity. He
testified that the disorder also interfered with playing sports,
driving, or holding his young son. He experienced some improvement
with steroid injections, but the effects were not long-lasting.

The veteran was afforded a general VA examination in May 1996. He
reported a mild dull ache in the right shoulder area, and numbness
and paresthesias of the right arm associated with activity, but no
weakness. He also reported that paresthesias developed when
sleeping in certain positions. He stated that aspirin helped the
dull ache. On examination, the upper extremities were well muscled
and without focal atrophy. There was full power of the upper
extremities, as well as full pin sensation throughout the arms.
Deep tendon reflexes were 2+. All proximal effortful contractions
caused moderate discomfort. The examiner's impression was chronic
tenosynovitis secondary to the reported inservice incident,
associated with

- 4 - 

compressive impairment of the brachial plexus, mild enough to avoid
weakness, but enough to cause sensory impairment.

A May 1996 VA neurology examination of the peripheral nerves
included the veteran's subjective complaint of numbness occurring
with usage. Range of motion testing yielded results of 150 degrees
elevation (180 degrees normal), 140 degrees abduction, and 90
degrees internal and external rotation. The examiner noted that
there was right shoulder crepitus palpable with range of motion as
well as pain evidenced by grimacing and hesitation. The veteran
forced the shoulder motion through the pain. Grip strength and
biceps reflexes were equal and adequate. Right shoulder X-rays were
negative for bony abnormalities. The examiner's impression was
impingement syndrome and rotator cuff tendonitis of the right
shoulder. A nerve conduction study on that date found only that the
distal response was faster than the proximal; results were within
normal limits.

During the May 1998 VA orthopedic examination, the veteran
complained of a constant, deep-seated aching in the subacromial
region of his right shoulder. Any activity, particularly overhead
activity with the right arm aggravated the pain, as did sleeping on
the joint, driving or operating a computer mouse. He was limited to
carrying a twenty-pound load for fifteen minutes and could
maximally lift eighty pounds for a brief period. He described the
pain as radiating distally down the. lateral aspect of the upper
arm into the dorsal aspect of the forearm and dorsum of the ulnar
three digits. Sometimes he experienced paresthesias over the dorsum
of the hand. He reported being able to pitch only six to seven
balls and being able to play only one game of basketball before the
pain stopped him. He was unable to play tennis or golf because of
the pain.

The examiner noted that the veteran did not show any abnormal pain
behavior throughout the examination. There was no sign of erythema,
swelling, scarring, deformity or muscle wasting. There was no sign
of scapular winging. The veteran was able to actively and passively
abduct his right shoulder to 180 degrees, elevate it to 180 degrees
and internally and externally rotate it to 90 degrees. He
experienced pain with active abduction and elevation at
approximately 110 degrees

5 -

and above. While internal rotation was completely pain-free, he
experienced painful external rotation in the end range. He also
complained of pain in the posterolateral aspect of the right
shoulder during exercise, but there was no evidence of
incoordination or fatigability. Point tenderness over the
infraspinatus tendon was evident with palpation when brought out
from under the acromion by adduction and external rotation of the
shoulder.

A May 1998 VA neurological assessment of the veteran's upper
extremities revealed symmetric muscle stretch reflexes bilaterally,
as well normal strength in the shoulders, elbows, wrists and digits
of both arms. Light touch sensation was intact in both arms. No
pain was revealed with resisted movement in the shoulder with
internal rotation, adduction, or abduction. Posterior pain was
noted with resisted external rotation, as was mild discomfort with
resisted elbow extension. Nerve conduction studies of the right
upper arm showed no evidence of abnormal sensory conduction in the
ulnar, median or radial nerves, and in the median motor nerves. The
examiner further opined that electromyographic examination of the
right arm was unnecessary in light of the veteran's normal
musculature. Anesthesia was induced throughout the course of the
infraspinatus tendon by an injection of Xylocaine and the veteran
reported relief of shoulder pain and performed full active range of
motion with minimal discomfort.

The examiner diagnosed chronic infraspinatus tendinitis of the
right shoulder. The examiner opined that, while the examination did
not reveal any loss of motion, should the veteran experience a more
severe aggravation of his pain, it was quite possible that his
movement would be restricted due to pain inhibition during a flare-
up. The examiner noted however, that these flare-ups had never
caused the veteran to miss work, only prevented him from
participating in sports. The veteran had a sedentary position and
his employer had permitted him to use a digitizer rather than a
computer mouse because of his shoulder disability. The examiner
noted that the veteran did have difficulty with lifting and playing
certain sports due to his pain limitations.

6 - 

Analysis

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern. Although a rating specialist
is directed to review the recorded history of a disability in order
to make a more accurate evaluation, the regulations do not give
past medical reports precedence over current findings. 38 C.F.R.
4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria set
forth in the VA Schedule for Rating Disabilities (Rating Schedule),
and these ratings are based, as far as practicable, upon the
average impairment of earning capacity in civil occupations. 38
U.S.C.A. 1155.

The RO has evaluated the veteran's right shoulder disability as 10
percent disabling under the provisions of 38 C.F.R. 4.71a,
Diagnostic Codes 5201- 5003. Under Code 5003, degenerative
arthritis is rated on the basis of limitation of motion of the
affected joint. If limitation of motion is noncompensable, Code
5003 provides for a 10 percent rating for each joint affected by
limitation of motion, to be combined, not added, if factors such as
swelling, muscle spasm, and satisfactory evidence of

painful motion are present

Under the provisions of 38 C.F.R. 4.71a, Diagnostic Code 5201, a 20
percent rating is warranted where limitation of motion is to
shoulder level for either arm. A 30 percent rating is provided
where limitation of motion of the major arm is to midway between
side and shoulder level and a 40 percent rating is assigned where
limitation of motion of the major arm is to 250 from the side.

Although the medical evidence of record has shown a loss in the
range of motion of the right shoulder, it has not been to the level
contemplated by the 20 percent rating pursuant to Diagnostic Code
5201. The May 1996 VA examination showed 150 degrees extension and
140 degrees of abduction and rotation to 90 degrees. The most
recent VA examination indicates full range of motion with pain
experienced at

7 -

110 degrees in abduction and elevation. While the veteran has
related a history of constant pain in his right shoulder, the
objective findings show that his pain has not prevented him from
working at his sedentary employment, but only prevented him from
engaging in particular sports. In the most recent VA examination,
there was no evidence of swelling or deformity and there was good
strength of the right shoulder musculature. The overall clinical
findings of record support these most recent findings. Therefore,
the Board must conclude that when all pertinent disability factors
are considered, the limitation of right shoulder motion does not
more nearly approximate the criteria for a higher evaluation.

The Board has also considered the provisions of DeLuca v. Brown, 8
Vet. App. 202 (1995) and 38 C.F.R. 4.40. 4.45 and 4.59 concerning
functional loss due to pain, weakness, incoordination and excess
fatigability. No evidence of weakness, incoordination or excess
fatigability was found on the veteran's most recent VA examination.
In addition, although the veteran has demonstrated pain on range of
motion testing, the resulting functional impairment is not at a
level that would warrant a higher evaluation under Diagnostic Code
5201. Accordingly, the Board finds that the 10 percent evaluation
assigned the veteran's right shoulder impingement syndrome and
rotator cuff tendonitis adequately compensates for all demonstrated
functional impairment associated with the disability.

While the veteran complained of pain associated with the right
shoulder movement,  "a finding of functional loss due to pain must
be 'supported by adequate pathology and evidenced by the visible
behavior of the claimant. 38 C.F.R. 4.40." Johnston v. Brown, 10
Vet-App. 80, 85 (1997). While the veteran subjectively complained
of discomfort in the extremes of movement, the pathology and
objective observations of the claimant's behavior do not satisfy
the requirements for a higher evaluation. Thus, the Board finds
that 38 C.F.R. 4.40, 4.45, and 4.59 do not provide a basis for a
higher rating.

With respect to rating the veteran's right shoulder disability by
analogy to muscle impairment under Diagnostic Code 5304, the most
recent medical evidence shows that he had normal right arm
strength. He has not experienced loss of muscle substance or
strength and there is no evidence of fatigability. Therefore, there
is no competent medical evidence to support a finding that, by
analogy, that the veteran's shoulder disability more nearly
approximates muscle impairment.

In reaching this conclusion, the Board has considered the
provisions of 38 C.F.R. 4.7 in reaching its decision, but for the
reasons discussed above has concluded that higher evaluation is not
warranted.

ORDER

An increased rating for impingement syndrome and rotator cuff
tendonitis of the right shoulder is denied.

ALAN S. PEEVY
Member, Board of Veterans' Appeals

JACQUELINE E. MONROE 

Member, Board of Veterans' Appeals

RENEE M. PELLETIER 

Member, Board of Veterans' Appeals 

97 Decision Citation: BVA 97-18216
 Y97 


DOCKET NO. 95-37 122       )      DATE 
       ) 
       )

On appeal from the Department of Veterans Affairs Regional Office in Fargo, North Dakota

THE ISSUE

Entitlement to an increased disability evaluation for impingement syndrome and rotator cuff
tendonitis of the right shoulder, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from April 1989 to August 1990.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating
decisions issued since July 1995 by the Department of Veterans Affairs (VA) Regional
Office (RO) in Fargo, North Dakota.

CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO erred in failing to award a disability rating greater than 10
percent for impingement syndrome and rotator cuff tendonitis of the right shoulder. The
veteran argues that the pain and functional loss associated with his disability warrant a higher
evaluation. Therefore, a favorable disposition is requested.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp.
1996), has reviewed and considered all of the evidence and material of record in the veteran's
claims file. Based on its review of the relevant evidence in this matter, and for the following
reasons and bases, it is the decision of the Board that the preponderance of the evidence is
against a schedular evaluation greater than 10 percent for impingement syndrome and rotator
cuff tendonitis of the right shoulder.

FINDING OF FACT

The veterans service-connected impingement syndrome and rotator cuff tendonitis of the
right shoulder is manifested by evidence of painful motion, palpable crepitus on motion, and
paresthesias associated with use of the right arm; but elevation and abduction of the right arm
and shoulder were demonstrated above shoulder level.

CONCLUSION OF LAW

The criteria for a schedular evaluation greater than 10 percent for impingement syndrome and
rotator cuff tendonitis of the right shoulder have not been met. 38 U.S.C.A. §§ 1155, 7105; 38
C.F.R. §§ 4.1-4.7; 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was service connected for a right shoulder rotator cuff injury in June 1993. The
veteran is right- handed by his report. The RO rated the disability as noncompensable under
Diagnostic Code (DC) 5203. The veteran did not appeal this decision.

The veteran made a claim for an increased rating in May 1995. In July 1995, the RO
confirmed the noncompensable evaluation, and recharacterized the disability as a muscle
injury rated under DC 5304. The veteran appealed. Following the veterans hearing and a
VA examination, the RO increased the veterans disability rating to 10 percent under DC
5201 and 5003 through a supplemental statement of the case. The veteran continued this
appeal.

A person who submits a claim for benefits under a law administered by the VA shall have the
burden of submitting evidence sufficient to justify a belief by a fair and impartial individual
that the claim is well-grounded. 38 U.S.C.A. § 5107(a). The United States Court of Veterans
Appeals (Court) has held that a mere allegation that a service-connected disability has become
more severe is sufficient to establish a well-grounded claim for an increased rating. See
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet.App 629, 632
(1992). Accordingly, the Board finds that the veterans claim for an increased rating is
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria set forth in the VAs Schedule for
Rating Disabilities, which is based on the average impairment of earning capacity. Individual
disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If a
veteran has an unlisted disability, it will be rated under a disease or injury closely related by
functions affected, symptomatology, and anatomical location. 38 C.F.R. § 4.20; see 38 C.F.R.
§ 4.27 (providing specific means of listing diagnostic code for unlisted disease or injury).

Where an increase in an existing disability rating based on established entitlement to
compensation is at issue, the present level of disability is the primary concern. Francisco v.
Brown, 7 Vet.App. 55, 58 (1994). If two evaluations are potentially applicable, the higher
evaluation will be assigned if the disability picture more nearly approximates the criteria
required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The veterans right shoulder disability is presently evaluated as 10 percent disabling under
DC 5201-5003, which rates the disability as degenerative arthritis based on the limitation of
motion of the affected joint. 38 C.F.R. § 4.71a. The RO assigned the 10 percent rating based
on painful motion and paresthesias.

Along with his claim for an increased rating, the veteran included private treatment records
from February 1995 through April 1995. The progress notes reveal that the veteran had pain
and crepitus on motion, which significantly improved after a steroid injection. The doctors
primary diagnosis was tenosynovitis of the right bicep. On additional examinations, the doctor
noted that impingement continued, and the veteran still grimaced at the end of range of
motion. An MRI scan done April 1995 showed slight irregularity of the inferior margin of the
supraspinatus tendon, representing tendonitis or a partial tear. After the MRI, the veteran
reported for a follow-up visit, reporting improvement of the shoulder and some resolution of
the neurological problems since the injection. The doctors impression was shoulder
impingement syndrome. He discussed surgical intervention with the veteran, but did not
recommend it at that time.

At a July 1995 VA examination, the veteran reported constant aching and throbbing on a
daily basis. He indicated pain in the anterior shoulder. On examination, the examiner noted no
point tenderness to the ligamentous or tendon structures and no gross laxity of the right
shoulder joint. Grip strength was 1.5/5 on the right and 2/5 on the left. Bicep reflexes were
2/5 bilaterally. Range on motion testing resulted in 170 degrees elevation, 150 degrees
abduction, 90 degrees internal rotation, and 70 degrees external rotation. X-rays were negative
for any abnormality. The examiners impression was a right shoulder condition, not
otherwise specified, secondary to injury.

The veteran testified at the hearing that now the pain was constant. Working with mouse at
computer caused numbness in hand after 30 to 40 minutes. He is a computer-aided drafter
which requires working constantly with the mouse. Numbness may also occur in whole had or
whole arm, depending on the activity. He testified that the disorder also interferes with
playing sports, driving, holding his young son. He experienced some improvement with
steroid injections, but the effects were not long-lasting.

The veteran was afforded a general VA examination after the hearing in May 1996. The
veteran reported a mild dull ache in the right shoulder area, and numbness and paresthesias of
the right arm associated with activity, but no weakness. He also reported that paresthesias
developed when sleeping in certain positions. He stated that the dull ache is helped by aspirin.
On examination, the upper extremities were well muscled and without focal atrophy. There
was full power of the upper extremities, as well as full pin sensation throughout the arms.
Deep tendon reflexes were 2+. All proximal effortful contractions caused moderate
discomfort. The examiners impression was chronic tenosynovitis secondary to the reported
inservice incident, associated with compressive impairment of the brachial plexus, mild
enough to avoid weakness, but enough to cause sensory impairment.

There was also a VA exam specific to the peripheral nerves in May 1996. The veterans
subjective complaint was numbness occurring with usage. Range of motion testing yielded
results of 150 degrees elevation, 140 degrees abduction, and 90 degrees internal and external
rotation. The examiner noted that there was right shoulder crepitus palpable with range of
motion as well as pain evidenced by grimacing and hesitation. The veteran forced the
shoulder motion through the pain. Grip strength and bicep reflexes were equal and adequate.
Right shoulder X-rays were negative for bony abnormalities. The examiners impression was
impingement syndrome and rotator cuff tendonitis of the right shoulder. A nerve conduction
study on that date found only that the distal response was faster than the proximal; results
were within normal limits.

Rating by analogy, the Board finds that a 10 percent evaluation under DC 5201-5003 is
appropriate. DC 5003 specifically indicates that rating should be made according to limitation
of motion under the appropriate diagnostic code for the specific joint affected. If limitation of
motion is noncompensable, a 10 percent rating is assigned to each major joint affected by
limitation of motion, which must be objectively confirmed by findings such as swelling,
muscle spasm, or satisfactory evidence of painful motion. DC 5201 rates for limitation of
motion of the arm. The veterans disability is noncompensable under DC 5201 because he
does not have limitation of motion at the shoulder level, the minimum compensable rating of
20 percent. Thus, DC 5003 provides for a 10 percent rating in this case based on the
veterans objective indicia of pain on motion. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (requiring
that painful motion and functional loss from pain or weakness be considered when rating a
disability); DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).

The RO had previously rated the veterans disability as a muscle injury under DC 5304. The
Board finds that, considering functions affected and symptomatology, the veterans
impingement syndrome and rotator cuff tendonitis more closely resembles degenerative
arthritis of the shoulder than an injury to the shoulder muscles. 38 C.F.R. § 4.20. See Butts v,
Brown, 5 Vet.App. 532 (1993) (holding that so long as the Boards choice of diagnostic
code is supported by explanation and evidence, it is not subject to review based on the
arbitrary and capricious standard).

Also, the RO considered the potential application of DC 8515, paralysis of the median nerve,
apparently based on the paresthesias suffered by the veteran. 38 C.F.R. § 4.124a. Under that
diagnostic code, mild incomplete paralysis warrants a 10 percent evaluation. Moderate
incomplete paralysis of the major joint warrants a 30 percent rating. The regulations note that
for peripheral nerves, incomplete paralysis with wholly sensory involvement should be rated
as mild, or at most moderate. In this case, the neurological involvement is solely sensory;
there is no muscle atrophy, no deformity of the hand or arm, no absence of flexion, or other
physical involvement. Thus, under DC 8515, the highest appropriate rating is only 10 percent
as well.

ORDER

An increased schedular evaluation greater than 10 percent for impingement syndrome and
rotator cuff tendonitis of the right shoulder is denied.

REMAND

Generally, the Board is required to consider the applicability of the various provisions of
C.F.R. Title 38 whether or not they are specifically raised by the veteran. Schafrath v.
Derwinski, 1 Vet.App. 589, 593 (1991). However, if the veteran has not expressly raised the
issue of entitlement to an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1), and the
evidence and argument before the Board do not reasonably indicate that an extra-schedular
rating may be applicable, the Board is not required to address the regulation. Floyd v. Brown,
9 Vet.App. 88 (1996). In fact, the Board does not have jurisdiction to assign an extra-
schedular rating pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) in the first instance. Id.
However, the Board is still obligated to seek out all issues that are reasonably raised from a
liberal reading of documents or testimony of record and to identify all potential theories of
entitlement to a benefits under the law and regulations. See Akles v. Derwinski, 1 Vet.App.
118 (1991); Robinette v. Brown, 8 Vet.App. 69 (1995).

In this case, although the veteran has not specifically raised the issue of an extra-schedular
evaluation, the Board finds that the evidence reasonably indicates that an extra- schedular
evaluation is potentially applicable. The veteran claims that the disability causes paresthesias
after 30 to 40 minutes of using the computer mouse, and that the numbness resolves in 5 to
10 minutes. He has indicated that this occurrence hinders his job performance and jeopardizes
employment as a computer-aided drafter.

In light of the veterans assertions, the Board finds that there is therefore an issue as to
whether the veterans post- operative left inguinal hernia is severe enough to qualify for an
extra-schedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1). The governing norm is
whether a given service connected disability presents such an exceptional or unusual disability
picture with such related factors as marked interference with employment or frequent periods
of hospitalization so as to render impractical the application of the regular schedular
standards. Id. There is no indication in the record that the RO considered the application of §
3.321(b)(1).

Given the veterans assertions, the Board is persuaded that this case should be REMANDED
to the RO for the following action:

1. The RO should inform the veteran of the elements of a claim for an extra- schedular rating
under 38 C.F.R. § 3.321(b)(1) and permit him full opportunity to supplement to record as
desired.

2. Thereafter, the RO should consider whether the criteria for submission for assignment of an
extra-schedular rating for impingement syndrome and rotator cuff tendonitis of the right
shoulder pursuant to 38 C.F.R. § 3.321(b)(1) have been met. If such criteria are met, the case
should be referred to the Undersecretary for Benefits or the Director of the Compensation and
Pension Service for appropriate action. If the determination remains unfavorable to the
veteran, the RO should furnish a supplemental statement of the case to the veteran and his
representative and be given an opportunity to respond.

Thereafter, the case, in accordance with the current appellate procedures, should backward
extension returned to the Board for completion of appellate review, if appropriate. The
purpose of this REMAND is to obtain additional evidence and to afford the veteran due
process of law. The Board intimates no opinion as to the ultimate outcome of this case. The
veteran need take no action unless he is otherwise notified.


       DEBORAH W. SINGLETON 
       Acting Member, Board of Veterans' Appeals

38 U.S.C.A. § 7102 (West Supp. 1996) permits a proceeding instituted before the Board to be
assigned to an individual member of the Board for a determination. This proceeding has been
assigned to an individual member of the Board.

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 1991 & Supp. 1996),
a decision of the Board of Veterans' Appeals granting less than the complete benefit, or
benefits, sought on appeal is appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision, provided that a Notice of
Disagreement concerning an issue which was before the Board was filed with the agency of
original jurisdiction on or after November 18, 1988. Veterans' Judicial Review Act, Pub. L.
No. 100-687, § 402, 102 Stat. 4105, 4122 (1988). The date which appears on the face of this
decision constitutes the date of mailing and the copy of this decision which you have received
is your notice of the action taken on your appeal by the Board of Veterans' Appeals. Under
38 U.S.C.A. § 7252 (West 1991), only a decision of the Board of Veterans' Appeals is
appealable to the United States Court of Veterans Appeals. This remand portion of this
decision is in the nature of a preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. § 20.1100(b) (1996).

